DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-9 are pending.   This office action replaces the office action mailed 9/29/2022.  

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruys et al. (WO 02/34298) in view of Peng et al. (U.S. Patent No. 7,959,900).
	Regarding claim 1, Ruys et al. teaches “a particulate material comprising a low density inorganic glass material containing a radionuclide either within the matrix or the material or coated onto the surface.”  Page 1, lines 6-8.  The coated radionuclide may be fixed to the glass microspheres using thermal treatment.  For instance,
The radionuclide may be deposited onto the glass microspheres using a radionuclide precursor solution, for example a solution of radionuclide salt, or a solution of radionuclide alkoxide or other radionuclide organometallic. Adhesion in this case would be via precipitation of an insoluble film that may or may not be subjected to a post-coating heat treatment procedure for the purposes of enhancing fixation.

Page 9, lines 7-11.  Notably, Ruys et al. teaches that making a glass particle coated with a radionuclide does not involve adding the radionuclide to the components that form the matrix.  See page 11, lines 4-6.
	Ruys et al. does not teach nanopores.
	Peng et al. teaches “a radioactive isotope for radiotherapy incorporated into bioresorbable particulates such that there is minimal leakage of the radioisotope.”  Col. 2, lines 46-48.  The resorbable material comprise a base glass matrix including microspheres and porous microspheres.  See col. 2, lines 59-62.  
	In view of the above references, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to extend the teachings of Ruy et al. to porous microspheres based on the rationale of combing prior art elements according to known methods to yield predictable results.  To this end, each element claimed is taught by the prior art with the only difference being the lack of actual combination of element in a single prior art reference.  Ruys et al. teaches all the elements but the microspheres having nanopores.   Peng et al. similarly teaches glass microspheres with the added teaching that microsphere may be porous.  One of ordinary skill in the art could have combined the elements as claimed by known methods and in combination each element merely would perform the same function as it does separately.  For instance, given Ruys et al.’s teaching that coating the microspheres does not involve adding the radionuclide to the components that form the matrix, it would have been within the purview of one of ordinary skill in the art to apply the same technique to porous microsphere, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 2 and 6, Ruys et al. teaches embolization of yttrium-90 coated microspheres.  It is implied that the radionuclide is insoluble in blood otherwise it would be able to effectively cause embolization.  Regardless, a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Regarding claims 3 and 7, Ruy et al. teaches pre-treatment imaging with technetium-99 and that pre-treatment imaging and dosimetry are very commonly used when treating patients with SIRT.  See page 4, lines 7-9.    This read on having a first radionuclide for a therapeutic effect and a second radionuclide for diagnostic purposes.  See also page 8, lines 11-15.
	Regarding claims 4 and 8, Ruy et al. teaches that “other radionuclides may also be used in plase ov yttrium-90 of which the isotopes of holmium, samarium, iodine, iridium, phosphorous, rhenium are examples.”  Page 8, lines 7-9.  Ruy et al. does not teach In-111.   
	Peng et al. teaches that “the resorbable compositions described herein are expected to be able to encapsulate all radioisotopes (natural or man-made) at adequate levels of radioactivity for radiotherapy and/or diagnostics,” including  preferred combination of Y-90/In-11.  Col. 6, lines 53-61.
These claims would have been obvious because it is prima facie obviousness to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  
Regarding claim 5. Ruy et al. teaches that “it is desirable to use the minimum number of microspheres that will provide an even distribution in the vascular network of the tumour circulation.”  Page 3, lines 1-2.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruys et al. (WO 02/34298) in view of Peng et al. (U.S. Patent No. 7,959,900) as applied to claims 1-8 above, and further in view of Banerjee et al., Appl Radit Isot. 2013 June;0:2-13.
Regarding claim 9, Ruys et al. teaches “a particulate material comprising a low density inorganic glass material containing a radionuclide either within the matrix or the material or coated onto the surface.”  Page 1, lines 6-8.  The coated radionuclide may be fixed to the glass microspheres using thermal treatment.  For instance,
The radionuclide may be deposited onto the glass microspheres using a radionuclide precursor solution, for example a solution of radionuclide salt, or a solution of radionuclide alkoxide or other radionuclide organometallic. Adhesion in this case would be via precipitation of an insoluble film that may or may not be subjected to a post-coating heat treatment procedure for the purposes of enhancing fixation.

Page 9, lines 7-11.  Notably, Ruys et al. teaches that making a glass particle coated with a radionuclide does not involve adding the radionuclide to the components that form the matrix.  See page 11, lines 4-6.
	Ruys et al. does not teach “a first acid.”

Peng et al. teaches “a method of making a resorbable implant material (e.g., glass), such as solid, porous, or hollow microspheres by (a) dissolving all glass components into a solution, preferably an acidic solution; (b) forming spherical dry powders; and (c) solidifying the dry spherical powder into solid, porous or hollow microspheres.”
Neither reference teaches “wherein the radionuclide Ga-68 or Ga-67.”   However, Ruy et al. teaches that “other radionuclides may also be used in plase ov yttrium-90 of which the isotopes of holmium, samarium, iodine, iridium, phosphorous, rhenium are examples.”  Page 8, lines 7-9.  Ruy et al. also teaches pre-treatment imaging with technetium-99 and that pre-treatment imaging and dosimetry are very commonly used when treating patients with SIRT.  See page 4, lines 7-9.  Further, Peng et al. teaches that “the resorbable compositions described herein are expected to be able to encapsulate all radioisotopes (natural or man-made) at adequate levels of radioactivity for radiotherapy and/or diagnostics.”  Col. 6, lines 53-61.
Banerjee et al. teaches “Gallium-68 is a positron-emitting radioisotope that is produced from a 68Ge/68Ga generator.”  Abstract.  According to Banerjee et al., “[t]here has been a tremendous increase in the number of clinical studies with 68Ga over the past few years around the world, including within the United States.”  Id.  “There are many examples of the use of 68Ga-labeled radiotracers, including many that currently rely on 99mTc clinically, such as for myocardial perfusion and function, blood flow, renal function and liver function.”  Page 2.
In addition to the reasons stated above, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Ruys et al. and Peng et al. with Banerjee et al. and arrive at the claimed method.  In particular, one of ordinary skill in the art would find motivation to combine and have a reasonable expectation of success in combination of Ruys et al. and Peng et al. because both references teach a glass material comprising radionuclides that can be used for therapy and diagnostic imaging.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”)  Further, Banerjee et al. provides teaching, suggestion and/or motivation to substitute 99mTc taught in Ruys et al. with 68 Ga taught by Banerjee et al.  Indeed, it is prima facie obviousness to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/            Primary Examiner, Art Unit 1618